Title: From James Madison to John Francis Mercer, [24] February 1802
From: Madison, James
To: Mercer, John Francis


Dear Sir
Washington Feby. 14. [24] 1802
I have written a public acknowledgement of your public letter inclosing the observations of Mr. Chase on the Maryland Bank Stock. This answers your private letter recd at the same time. I am sorry to observe the critical attitude in which you represent the politics of your State. Of this I do not pretend to judge. Others I find indulge better hopes. Be this as it may, you may be assured that no ground has been given or is likely to be given by the present administration for just censure in relation to the matter in question. Mr. King appears to be well informed of the nature of the claim & to have pursued it down to the latest dates, with due attention. The sudden change in the prospect, is chargeable wholly on the British Ministry, and if they prove inflexible, which I hope will not happen, in declining a diplomatic settlement, nothing more can be required of the Executive than that the proper means be used in the proper manner for obtaining satisfaction, all which I trust will be done. A voluntary abandonment of this claim is equally foreign to policy and to duty. At the same time it does not follow that the pursuit of one claim ought to be so coupled with a distinct & more important one, that the latter cannot go into effect without the former. Where in the adjustment of separate objects, one of them be most desireable to one of the parties, & the other to the other of the parties, the adjustment of both may be made a condition of that of either. But when both the objects are more desireable to one than to the other of the parties, nothing better can be done than to secure the object that can be attained, and to pursue the other by the means most proper & likely to attain that also. I anxiously wish that our next information from Mr. King may supersede these reflections, and be satisfactory to all who have an inter[e]st in the compleat success of his negociations.
I thank you for your kind solicitude for my health. It experienced a short, but pretty severe interruption lately but I find my self, as well now as before the attack. I wish you sincerely the enjoyment of yours without interruption, being your very affectionate friend & servt
James Madison
 

   RC (CCamarSJ). Cover marked private by JM. Docketed by Mercer. RC misdated 14 Feb. by JM; date assigned here on the assumption that JM’s “public acknowledgement” of Mercer’s “public letter” was his 23 Feb. 1802 letter to Mercer.

